DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horibe et al. (Pub. No. US 2019/0084494 A1; hereafter Horibe).
 	Regarding claims 1, 2, 5, and 6, Horibe discloses a vehicle camera unit comprising: a back camera mounted to a rear part of a vehicle and configured to take an image rearward (see Horibe Fig. 2, item 17); a garnish member provided rearward of the back camera (see Horibe Fig. 2, item 18); and a body-side member provided upward of the garnish member (see Horibe Fig. 2, item 12), wherein the back camera has a lens directed rearward (see Horibe Fig. 2, item 17a), the garnish member includes a transmitting portion which is a half mirror and covering the lens at least from a rear side (see Horibe Fig. 2, item 18b and paragraph [0030], the area within the field of view of the camera can be construed as the “transmitting portion), and a design portion provided upward of the transmitting portion and covering a lower part of the back camera from a rear upper side, the design portion is a half mirror or a visible light transmittance of the design portion is smaller than a visible light transmittance of the transmitting portion (see Horibe Fig. 2, portions of 18b outside the field of view of the camera can be construed as the “design portion,” and includes areas covering the camera from the rear-upper side and is disclosed as being the same half-mirrored material of the portion in covering the lens), the body-side member has, at a lower end thereof, a recessed attachment portion having a groove shape that opens rearward (see Horibe Fig. 2, recess in item 12 for receiving items 16 and 18), and the design portion has, at an upper end thereof, a projecting attachment portion entering into the recessed attachment portion (see Horibe Fig. 2, items it and 18, which are inserted into the recess portion); wherein the transmitting portion has a transmitting surface facing in a rearward downward direction, and the design portion has a design surface facing in a rearward upward direction (see Horibe Fig. 2, items 17a and 18, since the lens of the camera is angled downwards, the corresponding field of view transmitting portion of 18 will be facing rearwards and downwards).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horibe.
Regarding claims 3 and 4, Horibe discloses the vehicle camera unit according to claims 1 and 2, respectively, and also discloses an embodiment in which the visible light transmittance of the design portion is smaller than the visible light transmittance of the transmitting portion, and the design portion has a plating layer (see Horibe Fig. 3, items 18 and 18d).
Horibe does not disclose that in the embodiment of Fig. 3, the transmitting area is a half-mirror, merely that it is translucent.
However, Horibe does disclose that it is a purpose of the invention to “prevent the camera from being seen from the outside” (see Horibe paragraph [0010]). In the embodiment of Fig. 3, where the transmitting portion is not covered by a plating portion 18d, but is merely translucent, it would lack the luster of a mirrored portion, and would be conspicuous to the observer as a non-reflective section of the decorative garnish. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a half-mirrored surface like in the embodiment of Fig. 2, in an embodiment in which the non-transmitting portion is plated as shown in Fig. 3 in order to give the entire garnish surface a reflective quality, thereby hiding the camera, and camera location, from being seen, as desired by Horibe.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horibe in view of Guernalec (Pub. No. US 2007/0013207 A1; hereafter Guernalec).
 	Regarding claim 7, Horibe discloses the vehicle camera unit according to claim 1, the vehicle camera unit being provided to a back door (see Horibe Fig. 1, items 12 and 18), but does not specifically disclose information regarding a handle of the back door, or specifically that wherein the back camera is provided upward of the handle, and the garnish member is provided rearward of the back camera and the handle.
	Guernalec discloses a vehicle camera unit being provided to a back door (see Guernalec Fig. 1, items 12 and 16) and further comprising a handle of the back door (see Guernalec Fig. 2, item 24), wherein the back camera is provided upward of the handle (see Guernalec Figs. 2 and 4, items 24, 28, and 32), and the garnish member is provided rearward of the back camera and the handle (see Guernalec Figs. 2 and 4, items 24, 28, 32, and 30).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a door handle to the rear of the car in the device of Horibe positioned like that disclosed in Guernalec in order to allow the user to easily access the trunk of the car.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        8/18/2022